                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MDB, et al.,                                    )
                                                )
               Plaintiffs,                      )
                                                )     2: 18-cv-01079
                        V.                      )
                                                )
PUNXSUTA \\'NEY CHRISTIAN                       )
SCHOOL, et al.,                                 )
                                                )
               Defendants.                      )

                                             ORDER

       AND now, this 3rd Day of May, 2019, upon consideration of Defendant Punxsutawney

Christian School's Motion to Dismiss for Failure to State a Claim, at ECF No. 17, Defendant

Tri-County Transportation, Inc. 's Motion to Dismiss for Failure to State a Claim, at ECF No. 19,

and Defendant Purchase Line School District's Motion to Dismiss for Failure to State a Claim, at

ECF No. 21, and all briefing in support or opposition of same, it is hereby ORDERED as

follows:

       1) Defendant Punxsutawney Christian School's Motion is GRANTED, and the claims

           against Punxsutawney in Counts II, IV, VI, VII, VIII, and X are dismissed without

           prejudice.

       2) Defendant Tri-County's Motion is GRANTED in part and DENIED in part. To the

           extent that the Motion seeks dismissal of Count VII and Bridge's claim in Count IX,

           the Motion is granted, and Count VII and Bridge's claim at Count IX are dismissed

           without prejudice. To the extent that the Motion seeks dismissal of MDB's claim in

           Count IX, the Motion is denied.
       3) Defendant Purchase Line's Motion is GRANTED in part and DENIED in part. To the

           extent that the Motion seeks dismissal of Count I, the Motion is denied. To the extent

           that the Motion seeks dismissal of the claims in Counts III and V, the Motion is

           granted and Counts III and V are dismissed without prejudice.

       4) Plaintiffs may file an Amended Complaint as to any claim that has been dismissed

           without prejudice, on or before May 24, 2019. Should such not be filed by that date,

           such dismissals shall be converted to dismissals with prejudice without further Order

           or notice. Any answers to the remaining claims per this Order, or any response to any

           Amended Complaint, shall be filed on or before June 21, 2019.




                                            Mark R. Hornak
                                            Chief United States District Judge


Dated: May 3, 2019
cc:    All counsel of record




                                               2
